Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "receive a location pointer associated with the REP" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-9 recite a method, Claim 10 recites a non-transitory computer readable medium, and Claims 11-19 recites a system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the non-transitory computer readable medium and system perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):



In the present case concepts performed in fundamental economic principles or practices, such as the evaluation of a property, and concepts performed in the human mind (including an observation, evaluation, judgement, or opinion), such as the evaluation of a property based on obtained information. The abstract idea portion of the claims is as follows: 

(Claim 1) A method for evaluating a real-estate property (REP), comprising:
 (Claim 10)  [A non-transitory computer readable medium having stored thereon instructions] for causing [a processing circuitry] to perform a process, the process comprising: (Claim 11) [A system] for evaluating a real-estate property (REP), comprising: [a processing circuitry]; and [a memory, the memory containing instructions] that, when executed by [the processing circuitry,] configure [the system] to:  receiving a location pointer associated with the REP; extracting [metadata] associated with the REP from [a web source]; extracting [at least one multimedia content element] associated with the REP;  identifying relevant venues located in proximity to the REP based on [the at least one multimedia content element]; identifying a subdivision in which the REP is located based on an analysis of [the metadata or the at least one multimedia content element]; and, determining an evaluation of the REP based on [the metadata], [the at least one multimedia content element], and the identified venues where the portions not bracketed represent the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity, such as fundamental economic practices or principles (the evaluation of a property), it falls under the Certain Methods of Organizing Human Activity and mental processes (the evaluation of a property based on obtained information) it falls under the Mental Processes groupings of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for evaluating a property, which under its broadest reasonable interpretation, covers concepts performed in organizing certain methods of human activity and concepts performed in the human mind. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (extracting [metadata] associated with the REP from [a web source]; extracting [at least one multimedia content element] associated with the REP;  identifying relevant venues located in proximity to the REP based on [the at least one multimedia content element]; identifying a subdivision in which the REP is located based on an analysis of [the metadata or the at least one multimedia content element]; and, determining an evaluation of the REP based on [the metadata], [the at least one multimedia content element], and the identified venues and transmitting information (receiving a location pointer associated with the REP).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A non-transitory computer readable medium. (See paragraph 60 of the Specification)
Instructions. (See paragraph 56 of the Specification)
A system. (See paragraphs 11 and 19 of the Specification)
A processing circuitry. (See paragraph 54 of the Specification)
A memory. (See paragraphs 55 of the Specification)
Metadata. (See paragraphs 23 and 25-26 of the Specification)
A multimedia content element. (See paragraph 27, 36, and 46) 
A web source. (See paragraphs 25, 35, and 45 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-9 and 12-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-9 and 12-19 are also non-statutory subject matter.

Dependent claims 2 and 12 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the metadata includes at least one of: parameters associated with previous transactions made with respect to one or more second properties in proximity to the REP according to a predetermined threshold and parameters associated with previous transactions made with respect to the REP and does not add significantly more to the abstract idea. Therefore dependent claims 2 and 12 are also non-statutory subject matter.

Dependent claims 3 and 13 further limit the abstract idea by introducing the limitation determining at least one parameter based on the at least one multimedia content element. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 13 are also non-statutory subject matter.

Dependent claims 4 and 14 further limit the abstract idea by generally linking the abstract idea to the field of use wherein each determined parameter is assigned with a virtual value indicating an importance of the respective parameter to the evaluation of the REP and does not add significantly more to the abstract idea. Therefore dependent claims 4 and 14 are also non-statutory subject matter.

Dependent claims 5 and 15 further limit the abstract idea by introducing the limitation receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount. Generally linking the abstract idea to a generic computing environment capable of transmitting information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 5 and 15 are also non-statutory subject matter.

Dependent claims 6 and 16 further limit the abstract idea by introducing the limitation determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request. Generally linking the abstract idea to a generic computing environment capable of transmitting information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 16 are also non-statutory subject matter.

Dependent claims 7 and 17 further limit the abstract idea by introducing the limitation wherein the approval includes determining whether the desired loan amount is lower that the evaluation of the REP. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 17 are also non-statutory subject matter.

Dependent claims 8 and 18 further limit the abstract idea by introducing the limitation providing an indication of the approval of the desired loan request to a user device. Generally linking the abstract idea to a generic computing environment capable of transmitting information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea.  Therefore dependent claims 8 and 18 are also non-statutory subject matter.

Dependent claims 9 and 19 further limit the abstract idea by generally linking the abstract idea to the field of use, where in the relevant venues in proximity to the REP include venues that are determined to be significant to potential purchasers and are located within a predetermined threshold distance to the REP and does not add significantly more to the abstract idea. Therefore dependent claims 9 and 19 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of concepts performed in organizing certain methods of human activity (evaluating a property based on obtained information) it falls under the Certain Methods of Organizing Human Activity, such as  fundamental economic principles or practices, grouping of abstract ideas. Additionally the claims are directed to the abstract idea of concept performed in the human mind (evaluating a property based on obtained information) and therefore falls under the Mental Processes (including an observation, evaluation, judgment or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross (US 20160048934).

Referring to claims 1, 10, and 11,

Gross, which is directed to a property scoring system and method discloses, discloses:

(Claim 1) A method for evaluating a real-estate property (REP), comprising: (Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. )

(Claim 10) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising: ((Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. Gross paragraph 600 disclosing the details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc. Gross paragraph 601 disclosing. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art. Such code, routines, etc. may be stored in any number of forms of machine readable media.  )

(Claim 11) A system for evaluating a real-estate property (REP), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. Gross paragraph 86 disclosing as seen herein, a property assessment server computing system 110 is preferably an online collection of computing machines and accompanying software modules suitable and configured particularly for performing the operations described below. Gross paragraph 600 disclosing the details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc. Gross paragraph 601 disclosing. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art. Such code, routines, etc. may be stored in any number of forms of machine readable media.  )

 receiving a location pointer associated with the REP; (Gross paragraph 142 disclosing the user can specify a location for the property in query box 360, in this case selected to be San Francisco, or some other geographical region (city, state, neighborhood, zip code, etc.) In addition the user can qualify whether the property in question is in fact for sale or not in box 361. Gross paragraph 153 disclosing the match is retrieved for the user within portion 385 of an interface of their mobile computing device. The user can be prompted to confirm that the match is correct by checking selection box 384.154 Again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B.)

extracting metadata associated with the REP from a web source; (Gross paragraph 86 Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc/ Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. 211 Owner data for such structure can be accessed automatically and stored in a database 1656 as well, along with optional prior home improvement data (building permits), vendor historical purchase data, line of credit data where it is available, etc. Metadata tags for each structure are stored in a database 1654 as they are coded.)

extracting at least one multimedia content element associated with the REP;  (Gross paragraph 86 disclosing Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc. Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 213 disclosing used by a classifier of the present invention for analyzing building structures in a target city. This process is used to capture and annotate data within an interface such as shown in FIGS. 10-13. It mirrors the process of FIG. 16 in many respects, and like reference numbers are intended to refer to like processes and structures. For example structures 1650, 1652 (image data), 1654 (metadata tags) and 1656 (owner data, profiles) are the same. Gross paragraph 289 disclosing these can be computed as shown in FIG. 26 by an automated process 2600 that generates scores for traffic (vehicle and pedestrian), views, noise, and temperature as parameters 2605, all of which can affect desirability for a site. Gross paragraph 347 disclosing FIG. 29H shows a laundry list of potential factors that are enabled by the present invention and which can be used as metadata to compute a curb appeal score. Each of these factors may be stored as part of a record 400 (FIG. 4). This figure is a depiction of a spreadsheet interface 2980 useable for configuring and customizing a CurbReport™ score for a set of properties. Gross paragraph 433 disclosing each of the identified stakeholders 3110 contributes different and unique content 3120 vis-a-vis a target property 3100, preferably in the form of short descriptors, or “tags” which may include text, images, or other multi-media content. By collecting different tags from different perspectives, a more comprehensive and thorough characterization can be made of the target property. These tags, along with other metadata, are preferably stored in a property record 400 as seen in FIG. 4, or part of a coding relational is database 1654 (FIG. 16) and other locations as need by the routines described herein.)

identifying relevant venues located in proximity to the REP based on the at least one multimedia content element; (Gross paragraph 85 disclosing the terms “property” or “real estate” used herein are is intended broadly to denote the entirety of a property opportunity present at a particular site, including any building structures, fencing, walls, landscaping, foliage, trees, public sidewalk features, vehicles, appurtenant structures, etc., the owners/inhabitants, and neighborhood related factors as well such as crime rates, schools, access/convenience to shopping, demographics, economics, and other factors known in the art.) Gross paragraph 154 disclosing as further refinements the user can be provided with additional filtering options such as noted above (box 366) if they want to constrain the search result list further by building characteristic/element, property features, distance from the target property/user's location, etc. Gross paragraphs 301-311 disclosing that noise sources may be identified based on classifying sound data and correlating it to map locations. Such sources can include planes, crowd noise (nearby or distant attending sporting events) , local public events (parks, sports, concerts) and commercial related such as (car wash, fuel stations, drive-through) Gross paragraph 312 disclosing accordingly, not only is ambient noise energy measured, but preferably a source and origin for more granular understanding of a locale's sound characteristics. The individual sound sources can be rated and scored for each location on a street section, thereby creating an overall rating for each property at step 2640. Each location may also be “tagged” with the above labels to signify presence of one or more of such parameters, including a sound amplitude.)

identifying a subdivision in which the REP is located based on an analysis of the metadata or the at least one multimedia content element; ( Gross paragraph 177  A structure may be ranked or rated for condition relative to peer structures in an immediate, specified target region. “Peer” structures may is include all structures, or a subset having the same architectural style, or a predetermined number of common features, etc. A “target region” may include a street, block, zip code, city, or any other desired benchmark.  Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface.)

 and, determining an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues.  (Gross paragraph 86 disclosing Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc. Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 312 disclosing accordingly, not only is ambient noise energy measured, but preferably a source and origin for more granular understanding of a locale's sound characteristics. The individual sound sources can be rated and scored for each location on a street section, thereby creating an overall rating for each property at step 2640. Gross paragraph 336 disclosing in other words, embodiments of the invention can retrieve and process prior sales and listings; it can then compare the Homescore™ or nominal curb appeal scores of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV (fair market value). Gross paragraph 347 disclosing FIG. 29H shows a laundry list of potential factors that are enabled by the present invention and which can be used as metadata to compute a curb appeal score. Each of these factors may be stored as part of a record 400 (FIG. 4).)

Referring to claims 2 and 12, 

Gross further discloses wherein the metadata includes at least one of: parameters associated with previous transactions made with respect to one or more second properties in proximity to the REP according to a predetermined threshold and parameters associated with previous transactions made with respect to the REP.  (Gross paragraph 154 disclosing as further refinements the user can be provided with additional filtering options such as noted above (box 366) if they want to constrain the search result list further by building characteristic/element, property features, distance from the target property/user's location, etc. Gross paragraph 336 disclosing in other words, embodiments of the invention can retrieve and process prior sales and listings; it can then compare the Homescore™ or nominal curb appeal scores of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV (fair market value). Gross paragraph 341 disclosing accordingly, any number of variables made possible by the present teachings can be incorporated into a user customizable “definition” of what makes a house attractive. In addition to the data enabled by the present invention, other mobile data (passerby ratings), existing/prior listings/sales data, general public data (#bedrooms, #bathrooms, age, #square feet, lot size, etc) can be included in a curb appeal score.

Referring to claims 3 and 13,

Gross further discloses determining at least one parameter based on the at least one multimedia content element.  (Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface.  Gross paragraphs 301-311 disclosing that noise sources may be identified based on classifying sound data and correlating it to map locations. Such sources can include planes, crowd noise (nearby or distant attending sporting events) , local public events (parks, sports, concerts) and commercial related such as (car wash, fuel stations, drive-through). Gross paragraph 312 disclosing accordingly, not only is ambient noise energy measured, but preferably a source and origin for more granular understanding of a locale's sound characteristics. The individual sound sources can be rated and scored for each location on a street section, thereby creating an overall rating for each property at step 2640. Each location may also be “tagged” with the above labels to signify presence of one or more of such parameters, including a sound amplitude.)

Referring to claims 4 and 14,

Gross further discloses wherein each determined parameter is assigned with a virtual value indicating an importance of the respective parameter to the evaluation of the REP.  (Gross 321 disclosing as seen in FIG. 28A, selected features of each structure (facade type, condition; window condition, landscape condition, presence of trees, solar, overall condition, etc.) are incorporated into an algorithm that considers each feature, weights it according to a target market, and calculates an overall score on any predetermined scale within a graphical report 2800. For example, a structure may be rated on N different features using a scale of 0-1000, or some other useful range. Each feature may be weighted in accordance with a target application and target market. Gross paragraph 323 disclosing because the cost of goods and services may vary dramatically by region (lawns may be more is expensive to grow and maintain in Southern California than Seattle), it is expected that the weighting factor of each feature could be adjusted by state, city, zip code or some other desired geographic area. Gross paragraph 324 disclosing each individual feature is similarly rated and assessed to derive a total raw score. Finally, a weighting factor is applied to each score element to derive a final score for each feature. The inclusion of this separate parameter for determining the home score allows again for customized and tailored scoring for each jurisdiction, based on the cost of materials and labor for such element. Gross paragraph 340 disclosing the presence of elements (fenced yard, solar, chimney, etc.) can also be considered. It will be understood again that other types of features/factors can be captured, along with different visual or textual techniques for capturing a weighting factor. An algorithm to implement such interface therefore need only construct the data capture elements shown in 2950 based on the parameters used in the curb report. The data capture sliders, buttons, etc., directly influence the composition and weight of features used for the curb score calculation as shown in FIG. 29H. See also Gross paragraphs 347 and 350-353.)

Referring to claims 9 and 19,

Gross further discloses wherein the relevant venues in proximity to the REP include venues that are determined to be significant to potential purchasers and are located within a predetermined threshold distance to the REP. (Gross paragraph 85 disclosing the terms “property” or “real estate” used herein are is intended broadly to denote the entirety of a property opportunity present at a particular site, including any building structures, fencing, walls, landscaping, foliage, trees, public sidewalk features, vehicles, appurtenant structures, etc., the owners/inhabitants, and neighborhood related factors as well such as crime rates, schools, access/convenience to shopping, demographics, economics, and other factors known in the art. Gross paragraph 154 disclosing As further refinements the user can be provided with additional filtering options such as noted above (box 366) if they want to constrain the search result list further by building characteristic/element, property features, distance from the target property/user's location, etc.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over of Gross (US 20160048934) in view of Cole (US 20020099650).

Referring to claims 5 and 15,

Gross does not disclose receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount.

However Cole, which is directed to the automated decision-making in financial lending processes, where real properties are used as collateral, teaches

receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount (Cole paragraph 21 teaching if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Cole paragraph 32 teaching for every transaction, firstly the loan application is input to the system where the necessary data fields are filled with information provided in the application as shown in the step 62 of FIG. 2 and in FIG. 3a. The information includes the address of the collateral real property 62 a, the loan type 62 b (for example, purchase, transfer, refinance, collateral, or the like), a declared property value or a purchase price of the property 62 c, a requested loan amount 62 d.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Gross and Cole as Gross develops on the information that may be used in the valuation of a property that is used in the analysis of the determination of whether to approve a loan request as taught in Cole.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Cole to incorporate receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount with the motivation of incorporating necessary information in a loan request for analysis to determine whether to approve the loan request. (Cole paragraphs 22 and 32)

Referring to claims 6 and 16,

Cole further teaches determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request. (Cole paragraph 7 teaching (a) inputting the loan application into the computer system, the loan application containing the address of the real property, (b) providing the address of the property to an automated valuation model (AVM) system, the AVM system being capable of producing and returning valuation data for a real property in response to the provision of the address thereof, (c) receiving valuation data for the corresponding property from the AVM system, (d) determining a LoanCap for the corresponding property by applying a predetermined lending policy to the valuation data and information provided in the loan application, the lending policy having been pre-set in the computer system, and (e) comparing a requested loan amount in the loan application to the LoanCap, wherein, when the requested loan amount is within the LoanCap, the loan application can be approved, and (f) wherein, after the step (a), the steps (b) to (e) are carried out automatically in the computer system. See also Cole paragraph 9. Cole paragraph 21 if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Cole to incorporate determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request with the motivation of informing a user immediately whether the requested loan request is approved based on analysis of the valuation of the property and loan application. (Cole paragraph 22)

Referring to claims 7 and 17, 
Cole further teaches wherein the approval includes determining whether the desired loan amount is lower that the evaluation of the REP.  (Cole paragraph 7 teaching (a) inputting the loan application into the computer system, the loan application containing the address of the real property, (b) providing the address of the property to an automated valuation model (AVM) system, the AVM system being capable of producing and returning valuation data for a real property in response to the provision of the address thereof, (c) receiving valuation data for the corresponding property from the AVM system, (d) determining a LoanCap for the corresponding property by applying a predetermined lending policy to the valuation data and information provided in the loan application, the lending policy having been pre-set in the computer system, and (e) comparing a requested loan amount in the loan application to the LoanCap, wherein, when the requested loan amount is within the LoanCap, the loan application can be approved, and (f) wherein, after the step (a), the steps (b) to (e) are carried out automatically in the computer system. See also Cole paragraph 9. Cole paragraph 21 teaching if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. Cole paragraph 42 teaching In addition to substantiating the property value, the method also provides control over the amount of the loan, which can be made relative to the property value. Cole paragraph 43 teaching in the next step 66 of FIG. 2, therefore, a LoanCap is determined for the corresponding collateral property by applying a set of pre-set parameters to the valuation data and information provided by the AVM system and the loan application respectively. The pre-set parameters present and reflect predetermined lending policies of the lender, for example approved by the risk management. The “LoanCap” means the maximum loan amount that can be approved for a specific collateral presented by a loan applicant or a borrower. Cole paragraph 44 teaching then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. Cole paragraph 80 teaching the loan-to-value percentage (LTV%) for any loan application is fundamental to reaching any lending decision, and risk management has traditionally used LTV% limits as policy to control exposure to risk. Cole paragraph 81 depending on the lenders and the loan applications, there is a maximum allowable LTV% for each transaction, as controlled by risk. For example, the LTV ratio for refinances could be restricted to be no more than 75%. However, specifically for a certain geographic area, this requirement may be tightened to cap the LTV to only 65%. Cole paragraph 113 teaching accordingly, the example loan application will be approved because the requested loan amount $125,000 is within the LoanCap $125,250, unless the following worst-case scenario is required to be considered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Cole to incorporate wherein the approval includes determining whether the desired loan amount is lower that the evaluation of the REP with the motivation of determining whether the LTV is acceptable based on the analysis of the loan amount and the valuation of the property as the LTV is fundamental in making a lending decision. (Cole paragraphs 80-81)

Referring to claims 8 and 18,

Cole further teaches providing an indication of the approval of the desired loan request to a user device. (Cole paragraph 9 teaching according to another aspect of the present invention, there is provided a computer system for processing a loan application, where a real property is presented as collateral by the loan applicant. Cole paragraph 19 teaching FIG. 6 shows part of the system of the invention displaying and a resultant report of loan processing according to the present invention. Cole paragraph 44 teaching then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. The examiner is interpreting that the computer system displays the results of the loan application such as shown in Figure 6.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Cole to incorporate providing an indication of the approval of the desired loan request to a user device with the motivation of providing to a user the results of the analysis of the loan application and property valuation. (Cole paragraphs 19, 44, and Cole Figure 6)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Chheda et al. (US 20080183515) – directed to processing loans. See at least Chedda paragraphs 40-41.

Danaher et al. (US 20030149659) – directed to a loan rate and lending information analysis system. See at least Danaher paragraphs 43-44 and 56.

Abrahams et al. (US 20070055619) – directed to analyzing disparate treatment in financial transactions. See at least Abrahams paragraphs 53, 62, 67-68, and 74.

Tarman et al. (US Patent No. 10,949,919) – directed to approving and updating dynamic mortgage applications. Tarman column 2 lines 43 to column 3 line 12 teaching a computer-implemented method of using blockchain technology to determine a real estate property is mortgage ready may be provided. The method may include: (1) receiving, at one or more processors, a request for an appraisal associated with one or more of a real estate property identification number (PIN) and/or a multiple listing service (MLS) number; (2) identifying, via the one or more processors, a blockchain associated with the real estate property, the real estate property's blockchain may be identified using the PIN and/or MLS number; (3) accessing, at a memory coupled to the one or more processors, the blockchain corresponding to the PIN and/or MLS number to retrieve information about the real estate property, the information including one or more of list price, real estate property age, historical appraisal data, age of roof, age of siding, age of driveway, age of one or more appliances, basement remodel data, square footage data, number of bathrooms, number of bedrooms, flood or water damage data, neighborhood crime score, proximity to public transportation, proximity to airport, proximity to major metropolitan area, proximity to recreation, school district data, fire or flood claims in neighborhood, building materials data for new construction, and/or repairs data; (4) verifying, via the one or more processors, no increased risk event occurred, the increased risk event including one or more of an indication a claim for damages was filed or the property is in one or more of a hurricane zone, a flood zone, or an earthquake zone; (5) calculating, via the one or more processors, an appraisal value for the real estate property based upon the retrieved information about the real estate property from the blockchain; (6) comparing, via the one or more processors, the calculated appraisal value with the list price accessed from the blockchain corresponding to the PIN and/or MLS number; and/or (7) indicating, via the one or more processors, the real estate property is mortgage ready when the calculated appraisal value is equal to, or exceeds, the list price value. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689